Citation Nr: 1043224	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  08-33 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

Whether new and material evidence has been received to reopen a 
claim for service connection for a lung disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel






INTRODUCTION

The Veteran had active service from August 1945 to July 1946.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Department of Veterans 
Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.

The Veteran presently seeks to reopen a claim of service 
connection for a lung disorder, last denied by the RO in February 
1953.  The Veteran did not appeal that decision, and in order for 
VA to review the merits of the claim, the Veteran must submit new 
and material evidence.  The Board is required to address this 
issue despite the RO's findings.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-
1384 (Fed. Cir. 1996).  As such, the issue has been captioned as 
set forth above.

The Board notes that his October 2008 Appeal To Board Of 
Veterans' Appeals (VA Form 9), the Veteran had requested a 
hearing over which a Veterans Law Judge of the Board would have 
presided.  The requested hearing was scheduled for September 
2010.  However, in correspondence dated in August 2010, the 
Veteran withdrew his request for a hearing.

In correspondence dated in July 2010 and August 2010, the 
Veteran raised the issue of service connection for 
bilateral hearing loss and tinnitus.  These issues have 
not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are  referred to the AOJ 
for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The issue of service connection for a lung disorder, on the 
merits, is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

FINDINGS OF FACT

1.  Service connection for a lung disorder was denied by the RO 
in a rating decision dated in February 1953, and the Veteran did 
not perfect a substantive appeal.

2.  Evidence received since the February 1953 RO decision denying 
entitlement to service connection for a lung disorder relates to 
an unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The February 1953 rating decision that denied the Veteran's 
claim of service connection for a lung disorder is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302, 20.1103 (2010).

2.  The additional evidence received since the February 1953 
rating decision denying the Veteran's claim of service connection 
for a lung disorder is new and material, and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

In this decision, the Board reopens the Veteran's claim for 
service connection for a lung disorder and remands it for further 
development.  Because the claim has been reopened, any deficiency 
regarding notice of the basis for a prior final denial of a 
claim, or what information or evidence is necessary to reopen a 
claim, is not prejudicial to the Veteran's claim.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  For this reason, no further 
discussion of VA's duties to notify and assist is required.  

Reopening Service Connection For A Lung Disorder

Service connection may be granted for a disability resulting from 
an injury sustained or disease incurred in the line of duty or 
for aggravation of a pre-existing injury or disease in the line 
of duty.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.304, 3.307 (2010).

In order to prevail on the issue of service connection for any 
particular disability, there must be evidence of a current 
disability; evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence, or in certain 
circumstances, lay evidence, of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection for certain chronic disorders, such as 
bronchiectasis, may be established based on a legal "presumption" 
by showing that either disability manifested itself to a degree 
of 10 percent or more within one year from the date of separation 
from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2010).

Service connection may also be granted for disability shown after 
service, when all of the evidence, including that pertinent to 
service, shows that it was incurred in service.  See 38 C.F.R. § 
3.303(d) (2010); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

The Veteran asserts that he has a current lung disorder that is 
manifested as a result of his period of active service.  Because 
the Veteran did not submit a notice of disagreement to the 
February 1953 rating decision denying service connection, that 
determination became final based on the evidence then of record.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302 (2010).  However, if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed the Secretary shall reopen the claim and review the 
former disposition of the claim.  38 U.S.C.A. § 5108; see Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it 
was not previously submitted to agency decision makers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  For the purpose of 
determining whether a case should be reopened, the credibility of 
the evidence added to the record is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In a decision of the RO dated in February 1953, the Veteran's 
claim of entitlement to service connection for a lung disorder 
was denied.  At the time of this decision, the evidence of record 
included the Veteran's service treatment records and post-service 
VA and private medical treatment records.  

The Veteran's service treatment records included an August 1945 
entrance physical examination report which showed that the 
respiratory system was normal.  A chest X-ray dated in August 
1945 was negative.

Thereafter, a service treatment record dated in October 1945 
shows that the Veteran was treated for bronchopneumonia.  Follow-
up treatment records dated later in October 1945 showed continued 
treatment.  A chest X-ray dated in November 1945 showed both lung 
fields to be clear; and lesions previously described in the right 
upper lobe were no longer present.  This was said to represent a 
broncho-pneumonic process.
 
A report of physical examination at discharge, dated in July 
1946, shows that examination of the respiratory system, bronchi, 
lungs, and pleura was normal.  Photofluorographic examination of 
the chest dated in July 1946 was negative.

Subsequent to service, a private hospital treatment record from 
The Johns Hopkins Hospital dated in July 1952 shows that the 
Veteran underwent a left pneumonectomy following a diagnosis of 
bronchial adenoma.  In the report, it was indicated that the 
Veteran first had pneumonia in 1944 while in the Navy, at which 
time he had received 86 shots of penicillin.  Thereafter, he was 
said to have had additional episodes of pneumonia in July 1951 
and November 1951.  He then was said to have had fourth and fifth 
attacks of pneumonia in the seven to eight months preceding the 
current admission.

A VA special respiratory examination report dated in October 1952 
shows that the Veteran's history of five attacks of pneumonia 
since service, to include the July 1952 lung operation, were 
noted.  The diagnosis was left pneumonectomy and left pathologic 
pneumothorax.

A VA medical record dated in January 1953 shows that the 
Veteran's history was said not to be indicative of pulmonary 
tuberculosis or an unstable lesion.

In its February 1953 decision, the RO concluded that the evidence 
of record revealed no relationship between the acute bronchial 
pneumonia in service and the pathology exhibited in July 1951 and 
thereafter.  It was also indicated that there was no basis for 
presumptive service connection.

Following the February 1953 decision, in correspondence dated in 
September 2007, the Veteran requested that his claim for service 
connection for a lung disorder be reopened.  

In support of his claim, the Veteran submitted private pulmonary 
function test results dated in June 1998 showing spirometry 
consistent with severe restrictive ventilatory defect without 
bronchodilator response; lung volumes consistent with significant 
restriction with marked reduction in the total lung capacity; 
defusion capacity severely reduced but normalized when corrected 
with alveolar volume; and arterial blood gas drawn on room air 
revealing slight acidosis.

Private medical treatment records from J. S. G., M.D., dated from 
August 2003 to August 2007 showing intermittent treatment for 
symptoms associated with chronic dyspnea secondary to 
pneumonectomy; probable upper respiratory infection; and status 
post partial pneumonectomy for pneumonia in 1950 with later 
pneumothorax (possibly chronic). 

In August 2003, Dr. G. noted a history of pneumonia in 1950 
during which he underwent a thoracotomy with a left partial 
pneumonectomy.  This was said to have led to the collapse of the 
entire left lung field.  He was said to have required oxygen 
therapy in the past, but not recently.

A private medical record from the St. Lucie Medical Center dated 
in March 2007 shows that the Veteran was said to have a history 
of status post left lobectomy from benign disease and ex-
smoker/chronic obstructive pulmonary disease.  He was said to 
have exacerbation of chronic obstructive pulmonary disease in the 
setting of acute bronchitis that was not responding to outpatient 
management.

VA outpatient treatment records dated from September 2007 to 
October 2007 show indications of a history of chronic obstructive 
pulmonary disease and a diminished left side of the lung.

A letter from Dr. G. dated in October 2007 shows that the Veteran 
was said to have developed pneumonia during his period of active 
service in World War II, and that over the next several years, he 
experienced recurrent bouts of pneumonia necessitating 
performance of a left pneumonectomy in 1948.  Dr. G. added that 
since that time, the Veteran had significant respiratory 
insufficiency with resulting marked decrease in functional 
capacity.  Dr. G. opined that the Veteran's underlying pulmonary 
condition stemmed back to his initial illness occurred during his 
time in service.

In light of the foregoing, the Board finds that new and material 
evidence has been received to reopen the claim of entitlement to 
service connection for a lung disorder.  The Board finds that the 
Veteran's additional medical evidence of record since February 
1953, specifically, the October 2007 opinion of Dr. G., suggests 
an inservice history of pneumonia, as well as possible current 
manifestations associated thereto.  As such, there is a 
possibility that the Veteran's current symptomatology was 
manifested as a result of his period of active service.  As such, 
the above evidence bears directly and substantially upon the 
specific matter under consideration, is neither cumulative nor 
redundant, and by itself or in connection with the evidence 
previously assembled is so significant that it must be considered 
in order to fairly decide the merits of the Veteran's claim of 
service connection for a lung disorder.  Therefore, the claim is 
reopened.


ORDER

New and material evidence having been presented, the claim of 
service connection for a lung disorder is reopened, and to this 
extent only the appeal is granted.


REMAND

In reopening the Veteran's claim for service connection for a 
lung disorder, the Board reiterates that the Veteran's enlistment 
examination did not show any findings of a lung disorder at his 
entrance into service.  Thereafter, during his period of active 
service, he was shown to have been first diagnosed with 
pneumonia.  He was treated for additional attacks of pneumonia on 
five occasions from July 1951 to July 1952 at which time he 
underwent a left pneumonectomy.  The October 2007 opinion of Dr. 
G. suggests an underlying pulmonary condition stemming back to 
his initial illness during his period of active service.

The Veteran has not been provided with an appropriate VA 
examination in order to ascertain whether the Veteran's current 
lung disorder is at least as likely as not etiologically related 
to his period of active service, to include the first incident of 
pneumonia in 1945.  As such, a comprehensive VA examination and 
opinion is required in this case.  Assistance by VA includes 
obtaining a medical opinion when such an opinion is necessary to 
make a decision on a claim. 38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2010).  See also McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

Finally, the Board notes that in correspondence dated in October 
2007, the Veteran indicated that relevant treatment records 
should be obtained from the Social Security Administration.  It 
is unclear from the evidence of record whether the Veteran 
receives Social Security Disability benefits.  However, under 38 
U.S.C.A § 5103A(c)(3), VA is required to obtain relevant records 
held by any Federal department or agency that the claimant 
adequately identifies and authorizes the Secretary to obtain.  
See Diorio v. Nicholson, 20 Vet. App. 193, 199- 200 (2006).  
Thus, on remand, the RO/AMC should contact the Social Security 
Administration and/or other appropriate Federal agency and 
request a complete copy of any and all adjudications and the 
records underlying the adjudications for Social Security 
Disability benefits.  If no such records exist, information to 
that effect should be included in the claims file.

Although not dispositive as to an issue that must be resolved by 
VA, any relevant findings made by the Social Security 
Administration are evidence which must be considered.  See White 
v. Principi, 243 F. 3d 1378 (Fed. Cir. 2001); Wensch v. Principi, 
15 Vet. App. 362 (2001).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The RO/AMC shall contact the Social 
Security Administration and/or other 
appropriate Federal agency and request a 
complete copy of any and all adjudications 
and the records underlying the adjudications 
for Social Security Administration disability 
benefits.  All efforts to obtain these 
records should be fully documented in the 
claims file.  If no such records exist, 
evidence should be included in the claims 
file indicating as such.  VA will end its 
efforts to obtain records from a Federal 
department or agency only if VA concludes 
that the records sought do not exist or that 
further efforts to obtain those records would 
be futile.

2.  The RO/AMC shall schedule the Veteran for 
an appropriate VA examination to determine 
the nature and etiology of his asserted lung 
disorder.  The entire claims file and a copy 
of this Remand should be made available to 
and reviewed by the examiner in conjunction 
with conducting the examination of the 
Veteran.  All testing deemed necessary by the 
examiner should be undertaken.

The examiner should identify all pathology 
found to be present.  Based upon examination 
of the Veteran and review of his pertinent 
medical history, the examiner is requested to 
offer an opinion with supporting analysis as 
to whether it is at least as likely as not 
(at least a 50 percent or more likelihood) 
that any currently diagnosed lung disorder is 
etiologically related to the Veteran's period 
of active service, to include the inservice 
treatment for bronchopneumonia in October 
1945.  In offering this assessment, the 
examiner must discuss the prior medical 
evidence in detail and reconcile any 
contradictory evidence, to include the 
October 2007 opinion of Dr. G., as referenced 
above.

In doing so, the examiner should acknowledge 
the Veteran's report of a continuity of 
symptomatology since service.  Any opinions 
expressed must be accompanied by a complete 
rationale.

3.  The RO/AMC will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted and 
completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required.  If further action is required, it 
should be undertaken prior to further claim 
adjudication.

4.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  

The Veteran need take no action until he is so informed.  He has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of 
this remand are to obtain additional information and comply with 
all due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of this 
action.


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


